NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEJANDRO JUAREZ; et al.,                       No.    12-17759

                Plaintiffs-Appellants,          D.C. No. 3:09-cv-03495-SC

 v.
                                                ORDER*
JANI-KING OF CALIFORNIA, INC., a
Texas corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                     Samuel Conti, District Judge, Presiding

             Submitted and Submission Deferred February 12, 2015**
                           Resubmitted June 26, 2018
                            San Francisco, California

Before: TASHIMA, McKEOWN, and CLIFTON, Circuit Judges.

      This case is resubmitted for decision and remanded for further proceedings

in the district court in light of the California Supreme Court’s decision in Dynamex

Operations West, Inc. v. Superior Court, 4 Cal. 5th 903 (2018).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In addition, appellants’ motions to take judicial notice, dkt #14 and dkt #15,

and appellees’ motion to take judicial notice, dkt #63, are DENIED as MOOT.




                                         2